NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-MAY-2020
                                            10:05 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


 EDWARD QUIRING, Plaintiff/Counterclaim-Defendant/Appellant, v.
         THE ASSOCIATION OF APARTMENT OWNERS OF PAPAKEA,
            Defendant/Counterclaim-Plaintiff/Appellee,
 and, JOHN DOES 1-100, JANE DOES 1-100, DOE PARTNERSHIPS 1-100,
              AND DOE CORPORATIONS 1-100, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                   (CIVIL NO. 2CC181000217(1))


  ORDER GRANTING MAY 18, 2020 MOTION TO DISMISS APPELLATE COURT
 CASE NUMBER CAAP-XX-XXXXXXX FOR LACK OF APPELLATE JURISDICTION
      (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
           Upon review of (1) Defendant/Counterclaim-Plaintiff/
Appellee Association of Apartment Owners of Papakea's (Papakea)
May 18, 2020 motion to dismiss appellate court case number CAAP-
XX-XXXXXXX for lack of appellate jurisdiction, (2) the May 26,
2020 memorandum in opposition to Papakea's May 18, 2020 motion by
Plaintiff/Counterclaim-Defendant/Appellant Edward Quiring
(Quiring), and (3) the record, it appears that we lack appellate
jurisdiction over Quiring's appeal from the January 30, 2020
order granting Papakea's motion to compel discovery, because the
circuit court has not yet adjudicated and entered final judgment
on the parties' multiple causes of action in Civil No. 18-1-
0217(1).
           "An appeal may be taken . . . only after the orders
have been reduced to a judgment and the judgment has been entered
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

in favor of and against the appropriate parties pursuant to
HRCP [Rule] 58[.]"    Jenkins v. Cades Schutte Fleming & Wright, 76
Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994).      "Thus, based on
Jenkins and HRCP Rule 58, an order is not appealable, even if it
resolves all claims against the parties, until it has been
reduced to a separate judgment."       Carlisle v. One (1) Boat, 119
Hawai#i 245, 254, 195 P.3d 1177, 1186 (2008); Bailey v.
DuVauchelle, 135 Hawai#i 482, 489, 353 P.3d 1024, 1031 (2015).
Consequently, "[a]n appeal from an order that is not reduced to a
judgment in favor or against the party by the time the record is
filed in the supreme court will be dismissed."      Jenkins, 76
Hawai#i at 120, 869 P.2d at 1339 (footnote omitted).      On April 2,
2020, the circuit court clerk filed the record on appeal for
appellate court case number CAAP-XX-XXXXXXX, which does not
include a final judgment.
          Although exceptions to the final judgment requirement
exist under the doctrine in Forgay v. Conrad, 47 U.S. 201 (1848)
(the Forgay doctrine), the collateral order doctrine, and HRS
§ 641-1(b) (2016), the January 30, 2020 order does not satisfy
the requirements for appealability under the Forgay doctrine, the
collateral order doctrine, or HRS § 641-1(b).      See Ciesla v.
Reddish, 78 Hawai#i 18, 20, 889 P.2d 702, 704 (1995); Abrams v.
Cades, Schutte, Fleming & Wright, 88 Hawai#i 319, 322, 966 P.2d
631, 634 (1998); Greer v. Baker, 137 Hawai#i 249, 253, 369 P.3d
832, 836 (2016).
          We note that, when analyzing whether an order
compelling discovery was appealable under the collateral order
doctrine, the Supreme Court of Hawai#i has "h[e]ld that there is
no appellate jurisdiction over interlocutory appeals from
discovery orders, [even] despite a claim of attorney-client
privilege."   Abrams, 88 Hawai#i at 323, 966 P.2d at 635 (footnote
omitted); Brende v. Hara, 113 Hawai#i 424, 429, 153 P.3d 1109,
1114 (2007) ("Discovery orders are not immediately
appealable[.]").    "In the exceptional case, parties are not
without a remedy.    A petition for writ of mandamus is available

                                   2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

for extraordinary situations."    Abrams, 88 Hawai#i at 323, 966
P.2d at 635 (footnote omitted).
          Even to the extent that one views the January 30, 2020
order as a "sanction order" because it awards attorneys' fees and
costs in favor of Papakea and against Quiring pursuant to HRCP
Rule 37(a)(4)(A), the Supreme Court of Hawai#i has held that an
interlocutory sanction order against a party is appealable under
the "collateral order doctrine" only if "the order directed
payment of the assessed sum and was immediately enforceable
through contempt proceedings."    Harada v. Ellis, 60 Haw. 467,
480, 591 P.2d 1060, 1070 (1979).       Although the January 30, 2020
order imposes an award of attorneys' fees and costs against
Quiring in a specific amount, it does not appear to be
immediately enforceable through contempt proceedings.       Therefore,
the January 30, 2020 order does not qualify as appealable
sanction order under the collateral order doctrine and the
holding in Harada.   Absent an appealable final judgment,
Quiring's appeal from the January 30, 2020 order is premature,
and we lack appellate jurisdiction.
          Therefore, IT IS HEREBY ORDERED that Papakea's May 18,
2020 motion to dismiss Quiring's appeal from the January 30, 2020
order is granted, and CAAP-XX-XXXXXXX is dismissed for lack of
appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, May 28, 2020.

                                       /s/ Lisa M. Ginoza
                                       Chief Judge

                                       /s/ Katherine G. Leonard
                                       Associate Judge

                                       /s/ Clyde J. Wadsworth
                                       Associate Judge




                                   3